The plaintiffs in error were tried and convicted for breaking and entering an unoccupied dwelling house of R.H. Gore with the intent to commit a misdemeanor. They were each sentenced to a term in the State penitentiary and seek to be relieved of that judgment on writ of error.
Five questions are urged for reversal. They challenge the sufficiency of the indictment, the authority of the State Attorney to sign it; they contend that they are immune *Page 641 
from prosecution because they appeared and testified before the grand jury about the crime for which they were convicted and last, they challenge the sufficiency of the verdict including the sufficiency of the evidence to sustain the conviction.
We have examined all these questions and find them to be without substantial merit. We have written at length on them in other cases and do not see that an opinion here would serve any useful purpose. The judgment below is therefore affirmed.
Affirmed.
TERRELL, C.J., and BUFORD and THOMAS, J.J., concur.
WHITFIELD, J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687 Compiled General Laws of 1927 and Rule 21-A of the Rules of this Court.